ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_09_EN.txt. 323




          Separate opinion of Judge Greenwood



   Jurisdiction of the Court — Treatment of jurisdictional issues at the provisional
measures stage — Effect on the Court’s approach at later stages of the
proceedings — Issue before the Court specific to Article 22 of CERD —
Requirements of Article 22 of CERD a matter of substance not form — Meaning
of dispute — Relationship between dispute with respect to the interpretation or
application of CERD and wider dispute between the Parties — Whether Article 22
of CERD imposing precondition which must be satisfied before the Court can be
seised


   1. I have voted in favour of the operative paragraphs of the Judgment
and agree, for the most part, with the Court’s reasoning. In this separate
opinion, I wish merely to add a few further observations.
   2. First, I do not consider that the Court’s 2008 Order regarding pro-
visional measures of protection operates to constrain the approach which
the Court should take in the present phase of the proceedings. In accor-
dance with its long‑established practice, when Georgia requested the indi-
cation of provisional measures of protection, the Court examined whether
“the provisions invoked by the Applicant appear, prima facie, to afford a
basis on which the jurisdiction of the Court might be founded” (I.C.J. Rep­
orts 2008, p. 377, para. 85). It concluded (ibid., p. 388, para. 117) that
this test was satisfied but, as the Judgment points out in paragraph 129,
the Court went on to state that this decision “in no way prejudges the
question of the jurisdiction of the Court to deal with the merits of the
case” (ibid., p. 397, para. 148). Requests for the indication of provisional
measures of protection are considered as a matter of urgency, as required
by Article 74 of the Rules of Court, without the opportunity for the con-
sideration of extensive evidence or the detailed analysis of legal issues
which can be undertaken in later phases of the proceedings. The jurisdic-
tional threshold which the applicant has to cross is, accordingly, set quite
low and any ruling — whether as to law or fact — which the Court makes
at the provisional measures stage of a case is necessarily provisional.

   3. It is for that reason that the Court has had occasion in the past to
hold, on a full examination of jurisdictional objections, that it lacked
jurisdiction, notwithstanding that it had found, at the provisional mea-
sures stage of the same case, that there appeared prima facie to be a basis
on which the jurisdiction of the Court might be founded. The Court
reached just such a conclusion in the first case in which it indicated pro-
visional measures of protection (Anglo‑Iranian Oil Co. (United Kingdom
v. Iran), Preliminary Objection, Judgment, I.C.J. Reports 1952, p. 93,

257

324    convention on racial discrimination (sep. op. greenwood)

which may be compared with the earlier Order of 5 July 1951,
I.C.J. Reports 1951, p. 89) and, more recently, in Request for Interpreta-
tion of the Judgment of 31 March 2004 in the Case concerning Avena and
Other Mexican Nationals (Mexico v. United States of America)
­(Mexico v. United States of America) (Judgment, I.C.J. Reports 2009,
 p. 3), in which it took a different view, after full argument, from that
 which it had reached prima facie in its Order of 16 July 2008 in the
 same case (I.C.J. Reports 2008, p. 311).
    4. The strictly limited effects of a jurisdictional finding at the provi-
 sional measures stage are even more apparent when one considers that an
 applicant which has failed to satisfy the Court that the jurisdictional
 grounds on which it relies might, even prima facie, furnish a basis for
 jurisdiction is still entitled to contend, in the later stages of the case, that
 those same jurisdictional grounds do in fact provide a basis for jurisdic-
 tion. That was the course followed, for example, by the Democratic
 Republic of the Congo in Armed Activities on the Territory of the Congo
 (New Application : 2002) (Democratic Republic of the Congo v. Rwanda)
 (Jurisdiction and Admissibility, Judgment, I.C.J. Reports 2006, p. 6), not-
 withstanding the earlier dismissal of its argument that those jurisdictional
 grounds met the prima facie test (see Armed Activities on the Territory of
 the Congo (New Application : 2002) (Democratic Republic of the Congo v.
 Rwanda), Provisional Measures, Order of 10 July 2002, I.C.J. Reports
 2002, p. 219). Although the Court rejected the submissions of the DRC in
 its 2006 Judgment, it examined afresh such questions as whether Rwanda’s
 reservation to Article IX of the Genocide Convention was contrary to the
 object and purpose of the Convention (Judgment, pp. 29‑33, paras. 56‑
 70) with no suggestion that it was constrained by its earlier, prima facie,
 analysis of the same questions (Order, pp. 245‑246, paras. 69‑72).


  5. In my opinion, the fact that the Court considered in 2008, on the
basis of the limited evidence and legal argument which could then be put
before it, that Article 22 of the Convention on the Elimination of All
Forms of Racial Discrimination (“CERD”) might afford a basis for juris-
diction, should have no effect on its approach, after full examination of
the evidence and legal argument, to the question whether that provision
does definitively confer jurisdiction upon it.


   6. Secondly, it is important to understand precisely what is the juris-
dictional issue in the present case. It has nothing to do with whether there
is a general requirement that States attempt negotiation before commen­
cing proceedings in the Court but only with whether or not the specific
requirements of Article 22 of CERD have been met. The distinction was
succinctly explained in Land and Maritime Boundary between Cameroon
and Nigeria (Cameroon v. Nigeria), where the Court stated that :


258

325     convention on racial discrimination (sep. op. greenwood)

      “[n]either in the Charter nor otherwise in international law is any
      general rule to be found to the effect that the exhaustion of diplomatic
      negotiations constitutes a precondition for a matter to be referred to
      the Court. No such precondition was embodied in the Statute of the
      Permanent Court of International Justice, contrary to a proposal by
      the Advisory Committee of Jurists in 1920 (Advisory Committee of
      Jurists, Procès‑verbaux of the Proceedings of the Committee (16 June‑­
      24 July 1920) with Annexes, pp. 679, 725‑726). Nor is it to be found
      in Article 36 of the Statute of this Court.” (Preliminary Objections,
      Judgment, I.C.J. Reports 1998, p. 303, para. 56.)
The Court, however, went on to add that “[a] precondition of this type
may be embodied and is often included in compromissory clauses of
treaties” (ibid.). The issue in the present case is precisely whether
Article 22, the only compromissory clause on which Georgia relies,
contains such a requirement and, if so, whether it had been satisfied at the
time that Georgia lodged its Application.
   7. That issue is one of substance, not of form. As the Court has repeat-
edly emphasized, in the present state of international law its jurisdiction
is dependent upon the consent of the parties and when that consent is
contained in the compromissory clause of a treaty, the Court is given
jurisdiction only within the limits set out in that clause (see, for example,
Armed Activities on the Territory of the Congo (New Application : 2002)
(Democratic Republic of the Congo v. Rwanda), Provisional Measures,
Order of 10 July 2002, I.C.J. Reports 2002, p. 245, para. 71). Accordingly,
what those limits are, and whether the Application falls within them, are
matters of fundamental importance.

   8. Thirdly, Article 22 plainly confers jurisdiction only over a certain
type of dispute, namely one with respect to the interpretation or applica-
tion of CERD. What constitutes a dispute has, as paragraph 30 of the
Judgment makes clear, been the subject of a long line of decisions by this
Court and its predecessor : there must be “a disagreement on a point of
law or fact, a conflict of legal views or of interests between two persons”
(Mavrommatis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J.,
Series A, No. 2, p. 11) ; “[i]t must be shown that the claim of one party is
positively opposed by the other” (South West Africa (Ethiopia v. South
Africa ; Liberia v. South Africa), Preliminary Objections, Judgment,
I.C.J. Reports 1962, p. 328). Where, as here, the compromissory clause
limits jurisdiction to a dispute with respect to the interpretation or appli-
cation of a particular Convention, the “claim” must relate to the interpre-
tation or application of that Convention.


  9. The fact that there is another, wider dispute between the Parties,
which may be of more importance to one or both of them, does not pre-
vent the emergence between them of a dispute respecting the interpreta-

259

326     convention on racial discrimination (sep. op. greenwood)

tion or application of the Convention. The Convention dispute may exist
within the framework of the wider dispute, or in parallel with it ; the point
is that the two may co‑exist and the existence of the wider dispute does
not prevent the Court from exercising jurisdiction over the narrower
Convention dispute (United States Diplomatic and Consular Staff in
­Tehran (United States of America v. Iran), Judgment, I.C.J. Reports 1980,
 p. 20, para. 37). The existence of the other, wider dispute is not, however,
 devoid of significance. Although the Judgment, in accordance with the
 Court’s case law, rightly sets the bar for the existence of a dispute quite
 low (rejecting, for example, the suggestion that there must be express
 ­reference to the provisions of the Convention or even to the Convention
  as a whole), the statements relied upon by the Applicant to demonstrate
  the existence of a Convention dispute must be sufficiently clear to enable
  the other Party to appreciate that a claim is being made against it regarding
  the interpretation or application of the Convention. Where those state-
  ments are made in the context of a wider dispute, and especially where the
  statements deal with the issues of that wider dispute, the need for clarity
  is particularly marked. In such a case, it must have been possible for the
  other Party to discern that, whatever other matters were also being raised
  and whatever other allegations were being made, the statements in ques-
  tion were making a claim regarding the interpretation or application of
  the Convention even if they did not mention the Convention by name 1.
  That is far from being an exacting requirement but it is an important one,
  especially in the context of a provision like Article 22 of CERD, which
  refers to more than one method of dispute settlement. A State cannot be
  expected to attempt to negotiate a dispute if no steps have been taken to
  make it aware that it might be a party to such a dispute.



    10. Applying the test formulated by the Court to the evidence of the
 exchanges between the Parties and the unilateral statements made by
 Georgia but of which the Russian Federation can reasonably be consid-
ered to have been aware, the Judgment concludes that Georgia did make
such claims between 9 and 12 August 2008 and that a dispute relating to
whether or not the Russian Federation was complying with its obliga-
tions under the Convention came into existence at that time but not
­earlier. I agree with that conclusion. In my opinion, Georgia’s earlier
 statements were such that a contemporary observer would not have been

    1 That does not mean that a State which wishes to seise the Court of a case under the

Convention must first send a formal “letter before action” to the proposed respondent but
it must, in the words of paragraph 30 of the Judgment, “refer to the subject‑matter of the
treaty with sufficient clarity to enable the State against which a claim is made to identify
that there is, or may be, a dispute with regard to that subject‑matter”. While the Judgment
states that an express reference to the Convention would remove any doubt and place the
other State on notice, it does not make that a requirement.


260

327     convention on racial discrimination (sep. op. greenwood)

able to discern that a claim was being made against the Russian Federa-
tion regarding the latter’s compliance with its obligations under CERD,
even if that had been Georgia’s intention at the time those statements
were made.
   11. Lastly, I agree with the conclusion in paragraphs 132 to 141 of the
Judgment that the reference in Article 22 to a dispute “which is not set-
tled by negotiation or by the procedures expressly provided for in this
Convention” imposes a precondition which must be satisfied if the Court
is to have jurisdiction. It is not enough that a dispute has not been settled
by negotiations or the Convention procedures ; an attempt must have
been made to settle the dispute by those means. To read the provision
otherwise would make this clause completely superfluous and thus offend
against a basic tenet of treaty interpretation. I therefore agree with the
Judgment that it is a precondition to the jurisdiction of the Court under
Article 22 that there must have been a good faith attempt to settle the
dispute by negotiation or by the Convention procedures. That was the
conclusion which the Court reached in the most recent case in which it
had to consider a clause similar to Article 22. In Armed Activities on the
Territory of the Congo (New Application : 2002) (Democratic Republic of
the Congo v. Rwanda) (Jurisdiction and Admissibility, Judgment,
I.C.J. Reports 2006, p. 39, para. 87), the Court had to consider Article 29
of the Convention on the Elimination of Discrimination against Women,
which provides that :



         “[A]ny dispute between two or more States Parties concerning the
      interpretation or application of the present Convention which is not
      settled by negotiation shall, at the request of one of them, be submit-
      ted to arbitration. If within six months from the date of the request
      for arbitration the parties are unable to agree on the organization of
      the arbitration, any one of those parties may refer the dispute to the
      International Court of Justice by request in conformity with the Stat-
      ute of the Court.”
While this provision differs from Article 22 of CERD in that it contains a
precondition that an attempt must first be made to arrange an arbitration,
the Court was clear that the reference to negotiations, which is identical
to that in Article 22, created a condition which had to be met before the
case could be referred to the Court.
   12. The existence of this condition is not a licence for a putative
respondent to frustrate any prospect of seising the Court by rebuffing or
refusing to respond to offers of negotiation. As the Court has made plain
on other occasions, a State cannot be required to persist in the face of
such a reaction (Questions of Interpretation and Application of the 1971
Montreal Convention arising from the Aerial Incident at Lockerbie (Libyan
Arab Jamahiriya v. United States of America), Preliminary Objections,

261

328    convention on racial discrimination (sep. op. greenwood)

Judgment, I.C.J. Reports 1998, p. 122, para. 20). For the same reason, a
respondent which seeks artificially to prolong negotiations while declining
to negotiate in good faith cannot hide behind the requirement in Arti-
cle 22 of CERD to prevent the exercise of jurisdiction by the Court.

   13. In determining whether this requirement has been met, the exis-
tence of a wider dispute between the Parties must again be borne in mind.
The fact that a State is making proposals regarding negotiations on that
wider dispute does not preclude the possibility that it may also (perhaps
even in the same document) be offering to negotiate on the narrower
Convention dispute. If that is the case, however, it must be sufficiently
clear from the statements made that this is its intention. In making an
attempt to settle the dispute by negotiation a precondition, Article 22 gives
the State against which a claim is being made a choice of accepting an
offer to negotiate regarding that dispute, rather than submitting itself to
immediate recourse to the Court. For that choice to be meaningful, the
offer to negotiate must be sufficiently clear that it can be seen for what it
is. Where the two States are simultaneously engaged in a wider dispute,
that means that it must be clear that there is an offer to negotiate regard-
ing the Convention dispute and not simply about the wider dispute
between the Parties. In a case such as the present, it is an essential feature
of the applicant State’s case regarding jurisdiction that the dispute which
it seeks to bring before the Court can be separated from the wider dispute
over which it is accepted that no jurisdiction exists. By the same logic, the
offer of negotiation regarding the narrower dispute must be capable of
being discerned amidst the exchanges about the wider dispute. If that can-
not be done, then an essential requirement of Article 22 has not been met.


   14. In the present case, I do not believe that Georgia has satisfied that
requirement. Since I agree that Georgia has failed to demonstrate that a
dispute falling within Article 22 existed before the period 9‑12 August 2008,
it is necessary only to consider any statements said to constitute an offer
to negotiate made during that period. I agree with the analysis of those
statements in the Judgment. However, I must add that, even if I had been
convinced that a dispute regarding the interpretation or application of
CERD had come into existence between Georgia and the Russian Fed-
eration before that date, I would not have found that the earlier state-
ments on which Georgia relied met the requirement of attempting to
negotiate regarding that dispute and would, therefore, still have voted in
favour of the second operative paragraph.

                                     (Signed) Christopher Greenwood.




262

